DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 11/17/2021 has been entered and acknowledged by the Examiner.
Claims 1 and 3-21 are pending in the instant application.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 18, and specifically comprising the limitation of “wherein the controller is configured to control the LED driver using the RTC to change a color temperature of the first light emitting unit in accordance with a change in a color temperature of sunlight, and to change an irradiance of light emitted from at least one of the second, third, and fourth light emitting units according to time, and wherein the LED luminaire includes a greater number of the first light emitting unit than any of the second, third, and fourth light emitting units” including the remaining limitations.
	Examiner Note: Powell (US PG Pub. No. 2008/0091250) discloses a light therapy desk lamp with a real time clock (RTC) for controlling a first group of LEDs for use as a 
Powell fails to disclose changing the color temperature of first light emitting unit in accordance with a change in a color temperature of sunlight. 
	Tiwari (U PG Pub. No. 2019/0139943) teaches a light controller that changes the color temperature of a light group with changes in sunlight.
	However, as stated by applicant, there is no motivation to modify the first light emitting unit of Powell to have these properties since it is used for reading and there is no motivation to provide more of the first light emitting units that have these properties in the lamp of Powell 
Also, Soler et al (US PG Pub. No. 2018/0077767) discloses a lamp that also has a clock that can vary the color temperature of a lamp according to the time of day but does not accomplish this by changing the color temperature of a first group of LEDs but by switching from a group of one color temperature to a group of another color temperature.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879